         Case 7:19-cv-00669-LSC Document 190 Filed 08/28/20 Page 1 of 2                                FILED
                                                                                              2020 Aug-28 PM 02:16
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

                                                 )
DERRICK JAMES WILLIAMSON,                        )
JR.,                                             )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )                  7:19-cv-00669-LSC
                                                 )
ALABAMA DEPARTMENT OF                            )
MENTAL HEALTH AND                                )
MENTAL RETARDATION, et al.,                      )
                                                 )
        Defendants.                              )
                                                 )

                                             ORDER

        On August 19, 2020, the Court held a hearing on this matter. This Order reflects decisions

the Court announced at that hearing.

        First, the Court DENIES Plaintiff’s Motions to Compel (Docs. 169 and 176). However, the

Court ORDERS defense counsel to create a privilege log (a) detailing which Requests for

Document Production (RDP) defense counsel objects to and (b) stating the reason for each

objection. Defense counsel must file this privilege log within fourteen (14) days of the August 19,

2020, hearing.

        Second, the Court GRANTS Alabama Department of Finance’s Motion to Quash

Plaintiff’s Non-Party Subpoena (Doc. 174) and Defendants’ Motion to Quash Subpoena (Doc.

175).

        Third, the Court DENIES Plaintiff’s Motion for Partial Summary Judgment (Doc. 129).

Once discovery ends, Plaintiff may refile a summary-judgment motion. In future summary-




                                           Page 1 of 2
        Case 7:19-cv-00669-LSC Document 190 Filed 08/28/20 Page 2 of 2



judgment motions, Plaintiff may raise the same arguments he raised in his Motion for Partial

Summary Judgment (Doc. 129).

       Fourth, the Court DENIES Defendants’ Motion to Dismiss Certain Counts of Plaintiff’s

Third Amended and Verified Complaint (Doc. 141). Defendants’ may refile this motion once

discovery ends.

       DONE and ORDERED on August 28, 2020.



                                                  _____________________________
                                                          L. Scott Coogler
                                                     United States District Judge
                                                                                    203323




                                        Page 2 of 2
